Case: 14-50953      Document: 00512985836         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 14-50953                          March 30, 2015
                                                                             Lyle W. Cayce
JEREMY REESE,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

UNKNOWN NAME, Doctor - Connally Unit; PRESIDENT BARACK OBAMA;
UNKNOWN NAME, Lab Doctor - Connally Unit; CAPTAIN J. GARCIA,
Connally Unit; R. MARTINEZ, Member of Classification - Connally Unit; S.
PENA, Member of Classification - Connally Unit; ALL OFFICERS, Connally
Unit; ALL GRIEVANCE OFFICERS, Connally Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-507


Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jeremy Reese, Texas prisoner # 1670803, moves for leave to proceed in
forma pauperis (IFP) on appeal. He filed this 42 U.S.C. § 1983 action against
President Barack Obama and various medical and prison personnel, some
named and some unnamed, at the Connally Unit, alleging a denial of adequate


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50953     Document: 00512985836      Page: 2   Date Filed: 03/30/2015


                                  No. 14-50953

medical care, falsification of medical records, and negligence as to his health
and safety because he was raped in prison. The district court ordered Reese to
file an amended complaint identifying the complete names of the defendants,
and, noting that his statement of claims was “unintelligible and unreadable,”
ordered Reese to identify the specific claim or claims he asserted against each
defendant. Reese failed to comply with the district court’s order to file an
amended complaint, and the district court denied Reese’s motion to proceed
IFP and dismissed his complaint for failure to comply. Denying Reese’s motion
for leave to proceed IFP on appeal, the district court certified that the appeal
was not taken in good faith.
      By moving to proceed IFP, Reese is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). We may dismiss the
appeal under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      Reese does not challenge the district court’s reasons for dismissing his
complaint or denying him leave to proceed IFP on appeal. Pro se briefs are
afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Nevertheless, when an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Because Reese has failed to challenge any legal aspect of the
district court’s disposition of his complaint or the certification that his appeal
is not taken in good faith, he has abandoned the critical issues of his appeal.



                                        2
    Case: 14-50953    Document: 00512985836     Page: 3   Date Filed: 03/30/2015


                                 No. 14-50953

Id. Thus, the appeal lacks arguable merit and is therefore frivolous. See
Howard, 707 F.2d at 220. Accordingly, Reese’s motion for leave to proceed IFP
on appeal is DENIED, and his appeal is DISMISSED as frivolous. See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      We hereby inform Reese that the dismissal of this appeal as frivolous
counts as a strike for purposes of 28 U.S.C. § 1915(g).       See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996). We caution Reese that once he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          3